

	

		II

		109th CONGRESS

		1st Session

		S. 1747

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Cornyn (for himself,

			 Mr. Vitter, Mrs. Hutchison, Mr.

			 Thune, Mr. Lott,

			 Mr. Grassley, Mr. Brownback, and Ms.

			 Landrieu) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To limit liability for volunteers and those providing

		  goods and services for disaster relief, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Good Samaritan Liability

			 Improvement and Volunteer Encouragement Act of 2005 or

			 the GIVE Act of

			 2005.

		2.FindingsCongress finds the following:

			(1)It is in the

			 national interest to encourage individuals to volunteer, and particularly to

			 assist victims of national disasters.

			(2)The willingness

			 of volunteers to offer their services is deterred by the potential for

			 liability actions against them.

			(3)The contribution

			 of programs that use volunteers to their communities is thereby diminished,

			 resulting in fewer and higher cost programs than would be obtainable if

			 volunteers were participating.

			(4)The exposure of

			 potential volunteers, their employers, and those who would use the services of

			 volunteers under existing law to compensatory and punitive damages for

			 negligent acts discourages the provision of these services.

			(5)The availability

			 of damages for actions that constitute gross negligence creates uncertainty

			 concerning the actual conduct that might cause liability to be imposed on

			 volunteers.

			(6)Potential

			 liability for acts of volunteers discourages the employers or business partners

			 of potential volunteers from permitting those potential volunteers to provide

			 disaster relief services.

			(7)Potential

			 liability for acts of volunteers discourages entities that might use the

			 services provided by volunteers from doing so.

			(8)Well-founded fear

			 of liability under existing law for providing goods, equipment, access to

			 facilities, and other in-kind contributions discourages those who would donate

			 them from doing so.

			(9)Well-founded fear

			 of liability under existing law for providing goods discourages governmental

			 and intergovernmental entities from providing needed disaster relief

			 goods.

			(10)Well-founded

			 fear of liability for punitive damages under existing law discourages

			 governmental and intergovernmental entities from providing needed disaster

			 relief goods and discourages potential volunteers from providing volunteer

			 services to disaster victims.

			(11)Fear of

			 compensatory and punitive damages for providing volunteer services deters

			 potential volunteers from States located outside the national disaster area

			 from providing volunteer services.

			(12)Fear of

			 compensatory and punitive damages for providing volunteer services deters

			 potential foreign volunteers from providing disaster relief services.

			(13)Any lessening of

			 liability for volunteers providing disaster relief services, their employers

			 and business partners, and entities utilizing their services should maintain

			 adequate incentives for each of these classes of persons or entities to avoid

			 causing harm.

			(14)Unwillingness to

			 provide volunteer services in the face of uncertain liability substantially

			 affects, burdens, and deters interstate commerce and travel.

			(15)Unwillingness of

			 employers and business partners to allow their employees and business partners

			 to provide volunteer and disaster relief services in the face of uncertain

			 liability substantially affects, burdens, and deters interstate commerce and

			 travel.

			(16)Unwillingness of

			 persons, entities, or organizations to accept volunteer and disaster relief

			 services from volunteers in the face of uncertain liability substantially

			 affects, burdens, and deters interstate commerce and travel.

			(17)Unwillingness by

			 foreigners to provide volunteer and disaster relief services in the face of

			 uncertain liability substantially affects, burdens, and deters foreign commerce

			 and travel.

			(18)Because Federal

			 funds are expended on useful and cost-effective social service programs, many

			 of which are national in scope, depend heavily on volunteer participation, and

			 represent some of the most successful public-private partnerships, protection

			 of volunteerism through clarification and limitation of the personal liability

			 risks assumed by the volunteer in connection with such participation is an

			 appropriate subject for Federal legislation.

			(19)Services and

			 goods provided by volunteers and nonprofit organizations would often otherwise

			 be provided by private entities that operate in interstate commerce.

			(20)Due to high

			 liability costs and unwarranted litigation costs, volunteers and nonprofit

			 organizations face higher costs in purchasing insurance, through interstate

			 insurance markets, to cover their activities.

			(21)Clarifying and

			 limiting the liability risk assumed by volunteers is an appropriate subject for

			 Federal legislation because—

				(A)of the national

			 scope of the problems created by the legitimate fears of volunteers about

			 frivolous, arbitrary, or capricious lawsuits;

				(B)the citizens of

			 the United States depend on, and the Federal Government expends funds on and

			 provides tax exemptions and other consideration to, numerous social programs

			 that depend on the services of volunteers;

				(C)it is in the

			 interest of the Federal Government to encourage the continued operation of

			 volunteer service organizations and contributions of volunteers, as the Federal

			 Government lacks the capacity to carry out all of the services provided by such

			 organizations and volunteers; and

				(D)(i)liability reform for

			 volunteers, will promote the free flow of goods and services, lessen burdens on

			 interstate commerce and uphold constitutionally protected due process rights;

			 and

					(ii)therefore, liability reform is an

			 appropriate use of the powers contained in article 1, section 8, clause 3 of

			 the Constitution of the United States, and the fourteenth amendment to the

			 Constitution of the United States.

					(22)Unless Congress

			 provides uniform standards to address disasters that could occur in any State

			 or combination of States, potential volunteers and others will not be certain

			 which laws would govern their providing disaster relief services, which would

			 substantially affect, burden, and deter interstate and foreign commerce and

			 travel in the event of a national disaster.

			IDisaster relief

			 volunteer protection

			101.DefinitionsIn this title—

				(1)the term

			 compensation—

					(A)means monetary or

			 other compensation of any kind provided in exchange for an individual's

			 services; and

					(B)does not

			 include—

						(i)reasonable

			 reimbursement or allowance for expenses actually incurred by such

			 individual;

						(ii)provision of

			 reasonable supplies, lodging, or transportation to such an individual;

			 or

						(iii)the ordinary

			 salary or compensation paid to such an individual by the employer of the

			 individual while the individual is on leave from performing ordinary duties for

			 the employer of the individual in order to provide disaster relief

			 services;

						(2)the term

			 declared disaster means—

					(A)a public health

			 emergency declared by the Secretary of Health and Human Services under section

			 319 of the Public Health Services Act (42 U.S.C. 247d);

					(B)a public health

			 emergency, or a risk of such emergency, as determined by the Secretary of

			 Homeland Security in accordance with clause (i) or (ii) of section

			 2811(b)(3)(A) of the Public Health Services Act (42 U.S.C. 300hh-11(b)(3)(A)),

			 as transferred by section 503(5) of the Homeland Security Act of 2002 (6 U.S.C.

			 313(5)); or

					(C)an emergency or

			 major disaster declared by the President under section 401 or 501 of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170,

			 5191);

					(3)the term

			 disaster relief goods means either—

					(A)those goods

			 provided in preparation for, response to, or recovery from a declared disaster

			 and reasonably necessary to such preparation, response, or recovery; or

					(B)those goods

			 defined by a supplemental declaration under this title;

					(4)the term

			 disaster relief services means services or assistance provided in

			 preparation for, response to, or recovery from a declared disaster, including

			 but not limited to health, medical, firefighting, rescue, reconstruction, and

			 any other services or assistance specified by a supplemental declaration under

			 this title as necessary or desirable to prepare for, respond to, or recover

			 from such declared disaster;

				(5)the term

			 disaster relief volunteer means an individual—

					(A)who provides

			 disaster relief services or assistance in connection with a declared disaster

			 without expectation or receipt of compensation in exchange for providing such

			 services or assistance; and

					(B)who, to the

			 extent required by the appropriate authorities of a State (even if such State

			 is not the State in which the volunteer provides services or assistance) or,

			 if, and to the extent, specified in a supplemental declaration under this

			 title, a foreign country, is licensed, certified, or authorized to provide the

			 relevant services or assistance;

					(6)the term

			 non-economic loss means losses for physical and emotional pain,

			 suffering, inconvenience, physical impairment, mental anguish, disfigurement,

			 loss of enjoyment of life, loss of society and companionship, loss of

			 consortium (other than loss of domestic service), hedonic damages, injury to

			 reputation, and all other non-pecuniary losses of any kind or nature;

				(7)the term

			 supplemental declaration means a declaration under section 108

			 regarding the scope of a declared disaster; and

				(8)the term

			 State means each of the several States of the United States, the

			 District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,

			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any

			 other territory or possession of the United States, and any political

			 subdivision of any such State, territory, or possession.

				102.Liability of

			 disaster relief volunteersExcept as provided in section 109, a

			 disaster relief volunteer shall not be liable for harm caused by an act or

			 omission of the volunteer that is within the scope of the activities of the

			 volunteer to provide or facilitate the provision of disaster relief services in

			 connection with a declared disaster if—

				(1)the harm was not

			 caused by willful, knowing, or reckless misconduct by the volunteer; and

				(2)the harm was not

			 caused by the volunteer operating a motor vehicle, vessel, aircraft, or other

			 vehicle for which the State requires the operator or the owner of the vehicle,

			 craft, or vessel to—

					(A)possess an

			 operator's license; or

					(B)maintain

			 insurance.

					103.Liability of

			 employer or partner of disaster relief volunteerExcept as provided in section 109, an

			 employer or business partner of a disaster relief volunteer shall not be liable

			 for any act or omission of such volunteer within the scope of the activities of

			 the volunteer to provide or facilitate the provision of disaster relief

			 services in connection with a declared disaster.

			104.Liability of

			 host or enabling person, entity, or organizationExcept as provided in section 109, a person,

			 entity, or organization, including a governmental or intergovernmental entity,

			 that works with, accepts services from, or opens its facilities to a disaster

			 relief volunteer to enable the volunteer to render disaster relief services in

			 connection with a declared disaster shall not be liable for any act or omission

			 of a disaster relief volunteer.

			105.Liability of

			 governmental and intergovernmental entities for donations of disaster relief

			 goodsExcept as provided in

			 section 109, a governmental or intergovernmental entity that donates disaster

			 relief goods to an agency or instrumentality of the United States in connection

			 with a declared disaster shall not be liable for harm caused by such donated

			 goods if the harm was not caused by willful, knowing, or reckless misconduct by

			 the governmental or intergovernmental entity.

			106.Limitation on

			 punitive and non-economic damages based on actions of disaster relief

			 volunteers and governmental or intergovernmental donors

				(a)Punitive

			 DamagesExcept as provided in section 109, punitive damages may

			 not be awarded in any civil action against a disaster relief volunteer or

			 governmental or intergovernmental entity unless a claimant establishes by clear

			 and convincing evidence that the damages to the claimant were proximately

			 caused by willful, knowing, or reckless misconduct by either—

					(1)a disaster relief

			 volunteer in an action brought for harm caused by the activities of the

			 volunteer to provide or facilitate the provision of disaster relief services in

			 connection with a declared disaster; or

					(2)a governmental or

			 intergovernmental entity for harm caused by disaster relief goods donated by

			 such governmental or intergovernmental entity in connection with a declared

			 disaster.

					(b)Non-economic

			 damages

					(1)In

			 generalExcept as provided in section 109, liability for

			 non-economic loss in any civil action brought against either a disaster relief

			 volunteer for harm caused the activities of the volunteer to provide or

			 facilitate the provision of disaster relief services in connection with a

			 declared disaster, or a governmental or intergovernmental entity for harm

			 caused by disaster relief goods donated by such governmental or

			 intergovernmental entity in connection with a declared disaster, if permitted

			 under section 102 or section 105, shall be determined in accordance with

			 paragraph (2).

					(2)Amount of

			 liability

						(A)In

			 generalThe amount of damages for non-economic loss allocated to

			 a disaster relief volunteer or governmental or intergovernmental entity

			 defendant shall be in direct proportion to the percentage of responsibility of

			 that defendant, determined in accordance with subparagraph (B), for the harm to

			 the claimant with respect to which that defendant is liable.

						(B)PercentageIn

			 a civil action described in paragraph (1), for purposes of determining the

			 amount of non-economic loss, the trier of fact shall determine the percentage

			 of responsibility of each defendant found liable for harm to the

			 claimant.

						(C)Separate

			 judgmentsThe court shall render a separate judgment against each

			 defendant for any non-economic loss.

						107.Judicial

			 review of allegations

				(a)In

			 generalA claimant in a civil action for an act or omission

			 subject to the limitations of liability under this title shall attach 1 or more

			 sworn affidavits or documents containing admissible evidence of an act or

			 omission outside the limitations of section 102, 103, 104, or 105.

				(b)Initial

			 reviewBefore allowing a civil action described in subsection (a)

			 to proceed into discovery, the trial judge shall determine whether, as a matter

			 of law, the evidence submitted is sufficient to raise a genuine issue of

			 material fact.

				108.Supplemental

			 declaration

				(a)In

			 generalIn the event of a

			 declared disaster, the President, the Secretary of Health and Human Services,

			 or the Secretary of Homeland Security may issue a supplemental

			 declaration.

				(b)Temporal

			 effectA supplemental declaration may provide that, for purposes

			 of this title, such declared disaster shall have such temporal effect as the

			 President or the Secretary may deem necessary or appropriate to further the

			 public interest, including providing that such declared disaster shall have an

			 effective date earlier than the date of the declaration or determination of

			 such declared disaster.

				(c)Geographic and

			 other conditionsA supplemental declaration may provide that, for

			 purposes of this title, such declared disaster shall have such geographic or

			 other conditions as the President or the relevant Secretary may deem necessary

			 or appropriate to further the public interest.

				109.Election of

			 State regarding nonapplicabilityA provision of this title shall not apply to

			 any civil action in a State court against a person in which all parties are

			 citizens of the State if such State enacts a statute—

				(1)citing the

			 authority of this title;

				(2)declaring the

			 election of such State that such provision shall not apply to such civil action

			 in the State; and

				(3)containing no

			 other provisions.

				110.ConstructionNothing in this title shall be construed to

			 abrogate or limit any protection that a volunteer, as defined in section 6(6)

			 of the Volunteer Protection Act (42 U.S.C. 14505(6)), may be entitled to under

			 that Act. Neither shall anything in this title be construed to confer any

			 private right of action or to abrogate or limit any protection with respect to

			 either liability or damages that any person may be entitled to under any other

			 provision of law.

			IIVolunteer

			 protection improvements

			201.DefinitionsIn this title—

				(1)the term

			 aircraft has the meaning given that term in section 40102(6) of

			 title 49, United States Code;

				(2)the term

			 equipment includes mechanical equipment, electronic equipment, and

			 office equipment;

				(3)the term

			 facility means any real property, including any building,

			 improvement, or appurtenance;

				(4)the term

			 motor vehicle has the meaning given that term in section 30102(6)

			 of title 49, United States Code;

				(5)the term

			 nonprofit organization means—

					(A)any organization

			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt

			 from tax under section 501(a) of such Code; or

					(B)any

			 not-for-profit organization organized and conducted for public benefit and

			 operated primarily for charitable, civic, educational, religious, welfare, or

			 health purposes;

					(6)the term

			 person includes any governmental or other entity; and

				(7)the term

			 State means each of the several States, the District of Columbia,

			 the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the

			 Commonwealth of the Northern Mariana Islands, any other territory or possession

			 of the United States, or any political subdivision of any such State,

			 territory, or possession.

				202.Liability protection

			 for actions of volunteers generallySection 4 of the Volunteer Protection Act of

			 1997 (42 U.S.C. 14503) is amended—

				(1)in subsection (a)(3), by striking

			 willful or criminal misconduct, gross negligence, reckless

			 misconduct and inserting the following: willful, knowing, or

			 reckless misconduct;

				(2)by striking subsection (c) and inserting

			 the following:

					

						(c)Effect on

				liability of nonprofit organizationsNo nonprofit organization

				shall be liable for the acts or omissions of a volunteer with respect to harm

				caused to any person unless—

							(1)the acts or

				omissions of the volunteer are not subject to the limitations on liability

				under subsection (a); and

							(2)the nonprofit

				organization has willfully disregarded or been recklessly indifferent to the

				reasonable expectations or safety of the individual harmed by the

				volunteer.

							;

				and

				(3)by adding at the

			 end the following:

					

						(g)Judicial review

				of allegations

							(1)In

				generalA claimant in a civil action for an act or omission

				subject to the limitations of liability under this Act shall attach 1 or more

				sworn affidavits or documents containing admissible evidence of an act or

				omission outside the limitations of subsection (a), (c), (e)(1), or

				(f)(1).

							(2)Initial

				reviewBefore allowing a civil action described in paragraph (1)

				to proceed into discovery, the trial judge shall determine whether, as a matter

				of law, the evidence submitted is sufficient to raise a genuine issue of

				material

				fact.

							.

				203.Charitable donations

			 liability reform for in-kind contributions

				(a)In

			 general

					(1)Liability for

			 donations of equipment to nonprofit organizations

						(A)In

			 generalExcept as provided in subsection (b), a person shall not

			 be subject to civil liability relating to any injury or death that results from

			 the use of equipment donated by such person to a nonprofit organization.

						(B)ApplicationThis

			 paragraph shall apply with respect to civil liability under Federal and State

			 law.

						(2)Liability for

			 providing use of facilities to nonprofit organizations

						(A)In

			 generalExcept as provided in subsection (b), a person shall not

			 be subject to civil liability relating to any injury or death occurring at a

			 facility owned or operated by the person in connection with a use of such

			 facility by a nonprofit organization, if—

							(i)the

			 use occurs outside of the normal use of the facility by the person;

							(ii)such injury or

			 death occurs during a period that such facility is used by the nonprofit

			 organization; and

							(iii)the person

			 authorized the use of such facility by the nonprofit organization.

							(B)ApplicationThis

			 paragraph shall apply—

							(i)with respect to

			 civil liability under Federal and State law; and

							(ii)regardless of

			 whether a nonprofit organization pays for the use of a facility.

							(3)Liability for

			 providing use of a motor vehicle or aircraft

						(A)In

			 generalExcept as provided in subsection (b), a person shall not

			 be subject to civil liability relating to any injury or death occurring as a

			 result of the operation of an aircraft or a motor vehicle the person loaned to

			 a nonprofit organization, if—

							(i)the

			 use occurs outside of the normal use of the aircraft or motor vehicle by the

			 person;

							(ii)such injury or

			 death occurs during a period that such motor vehicle or aircraft is used by a

			 nonprofit organization; and

							(iii)the person

			 authorized the use by the nonprofit organization of motor vehicle or aircraft

			 that resulted in the injury or death.

							(B)ApplicationThis

			 paragraph shall apply—

							(i)with respect to

			 civil liability under Federal and State law; and

							(ii)regardless of

			 whether a nonprofit organization pays for the use of the aircraft or motor

			 vehicle.

							(b)ExceptionsSubsection

			 (a) shall not apply to an injury or death that results from an act or omission

			 of a person that constitutes willful, knowing, or reckless misconduct.

				(c)Judicial review

			 of allegations

					(1)In

			 generalA claimant in a civil action for an act or omission

			 subject to the limitations of liability under this section shall attach 1 or

			 more sworn affidavits or documents containing admissible evidence of an act or

			 omission outside the limitations of subsection (a).

					(2)Initial

			 reviewBefore allowing a civil action described in paragraph (1)

			 to proceed into discovery, the trial judge shall determine whether, as a matter

			 of law, the evidence submitted is sufficient to raise a genuine issue of

			 material fact.

					(d)Superseding

			 provision

					(1)In

			 generalExcept as provided in paragraph (2) and subsection (e),

			 this section preempts the laws of any State to the extent that such laws are

			 inconsistent with this section, except that this section shall not preempt any

			 State law that provides additional protection for a person for an injury or

			 death described in paragraph (1), (2), or (3) of subsection (a) with respect to

			 which the conditions specified in such paragraph apply.

					(2)LimitationNothing

			 in this section shall be construed to supersede any Federal or State health or

			 safety law.

					(e)Election of

			 State regarding nonapplicabilityA provision of this section

			 shall not apply to any civil action in a State court against a person in which

			 all parties are citizens of the State if such State enacts a statute—

					(1)citing the

			 authority of this section;

					(2)declaring the

			 election of such State that such provision shall not apply to such civil action

			 in the State; and

					(3)containing no

			 other provisions.

					(f)Effective

			 dateThis section shall apply to liability for injury or death

			 caused by equipment donated, facilities used, or aircraft or motor vehicles

			 loaned on or after the date of the enactment of this Act.

				

